In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2972 
EMPRESS CASINO JOLIET CORP., et al.,  
                

                                                 Plaintiffs‐Appellants, 

                                   v. 

JOHN JOHNSTON,  
BALMORAL RACING CLUB, INC., and  
MAYWOOD PARK TROTTING ASS’N, INC., 
                                                  

                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 09 C 3585 — Matthew F. Kennelly, Judge. 
                      ____________________ 

    ARGUED MARCH 31, 2014 — DECIDED AUGUST 15, 2014 
               ____________________ 

   Before WOOD, Chief Judge, and  WILLIAMS and HAMILTON, 
Circuit Judges. 
    WOOD,  Chief  Judge.  Deals  are  the  stuff  of  legislating. Al‐
though logrolling may appear unseemly some of the time, it 
is not, by itself, illegal. Bribes are. This case requires us once 
again  to  decide  whether  some  shenanigans  in  the  Illinois 
2                                                        No. 13‐2972 

General  Assembly  and  governor’s  office  crossed  the  line 
from the merely unseemly to the unlawful. It involves a sub‐
ject we have visited in the past: two industries that compete 
for  gambling  dollars.  See  Empress  Casino  Joliet  Corp.  v.  Bal‐
moral Racing Club, Inc., 651 F.3d 722 (7th Cir. 2011) (en banc). 
In  2006  and  2008,  former  Governor  Rod  Blagojevich  signed 
into law two bills (to which we refer as the ’06 and ’08 Acts) 
that imposed a tax on certain in‐state casinos of 3% of their 
revenue  and  placed  the  funds  into  a  trust  for  the  benefit  of 
the horseracing industry. Smelling a rat, the plaintiff casinos 
brought  suit  under the federal Racketeering  Influenced  and 
Corrupt Organizations Act (RICO), 18 U.S.C. § 1964, alleging 
that the defendants, all members of the horseracing industry, 
had bribed the governor to ensure that the bills were enact‐
ed.  Viewing  the  evidence  in  the  light  most  favorable  to  the 
plaintiffs (and of course not vouching for anything), we con‐
clude that  there was enough  to  survive  summary  judgment 
on the claim that the governor agreed to sign the ’08 Act in 
exchange  for  a  bribe.  We  therefore  reverse  in  part  and  re‐
mand for further proceedings on that part of the case. 
                                   I 
     Illinois legalized riverboat casino gambling in 1990. Ever 
since, the state’s once‐thriving horseracing industry has been 
in decline. In late 2005 and early 2006, the state General As‐
sembly  considered  legislation  to  help  the  horseracers.  One 
bill  would  have  imposed  a  3%  tax  on  casinos  earning  more 
than $50 million annually and deposited the proceeds into a 
fund for the benefit of the horseracing industry. It was mod‐
eled on similar initiatives in three other states. Lobbying on 
all  sides  was  intense.  On  the  first  few  votes  in  the  General 
Assembly, the bill failed to garner a majority. 
No. 13‐2972                                                           3

     The bill’s fortunes changed later in the spring of 2006. For 
one thing, it was modified so that the tax applied only to ca‐
sinos earning more than $200 million annually, thereby limit‐
ing  its  effect  to  the  large  casinos  in  northern  Illinois  near 
Chicago. For another, Governor Blagojevich began to take an 
interest in the matter after his senior aide and alleged pay‐to‐
play  facilitator,  Christopher  Kelly,  met  with  a  horseracing 
executive,  John  Johnston.  On  the  floor  of  the  General  As‐
sembly,  the  bill’s  opponents  cried  foul.  “Why  are  some  of 
you  called  down  to  the  Governor’s  office,  then  you  come 
back  up  and  change  your  vote?”  asked  Representative  Wil‐
liam Black. Added Representative Brent Hassert, “The Gov‐
ernor  has  weighed  in  on  [the  ’06  bill]  …  heavily  in  the  last 
night or so, calling people and asking people to vote on this. 
It  is  my  understanding  …  that  there’s  promises  have  been 
made to support this bill.” Soon after, the ’06 Act cleared the 
House by a vote of 70‐32; a week later, the  Senate passed  it 
40‐16. Governor Blagojevich signed the bill into law the next 
day.  Johnston  and  other  racing  executives  thanked  the  gov‐
ernor  for  his  support  of  the  bill  in  a  personal  letter.  Using 
various  subsidiaries,  they  then  contributed  $125,000  to  his 
campaign fund. 
    The ’06 Act contained a two‐year sunset provision. In ear‐
ly 2008, the General Assembly began to consider its renewal. 
Meanwhile,  horseracing  executive  Johnston  met  with  Gov‐
ernor Blagojevich and his chief of staff Alonzo Monk. Blago‐
jevich gave no indication whether he would support the re‐
newed bill, telling Johnston, “Appreciate your support in the 
past, hope you can continue to support me in the future.” In 
the fall, with the bill stalled in the General Assembly, Blago‐
jevich  called  Johnston  to  solicit  campaign  donations.  John‐
ston pledged to give $100,000, but he did not send the mon‐
4                                                       No. 13‐2972 

ey.  Over  the  next  few  months,  Monk  repeatedly  needled 
Johnston about following through on the pledge. In one con‐
versation  recorded  by  federal  authorities,  Johnston  told 
Monk:  “Look,  tell  the  big  guy  [Blagojevich]  I’m  good  for  it. 
…  I’m  just  figuring  out  which  accounts  to  pull  the  checks 
from.” 
    In  November,  the  General Assembly  voted  to  renew  the 
Racing Act by a vote of 83‐28; the Senate likewise did so by a 
vote of 37‐13. Representative Robert Molaro, a sponsor of the 
original  Racing Act  legislation,  testified  later  that  Governor 
Blagojevich played no role in the passage of the ’08 Act. But 
in contrast to his immediate signing of the ’06 Act, the gov‐
ernor  initially  did  nothing  with  the  ’08  Act.  Johnston  com‐
plained  to  Monk  in  a  recorded conversation that the  gover‐
nor’s  delay  in  signing  the  bill  was  costing  him  $9,000  per 
day. “This is getting goofier,” Johnston told a colleague in an 
email,  “We  are  going  to  have  to  put  a  stronger  bit  in  his 
mouth!?!”  In  another  recorded  conversation,  Monk  told  the 
governor  that  Johnston  was  breathing  down  his  neck  about 
the bill. The governor replied that the bill would be signed, 
but  it  was  a  “timing  issue.”  Possibly  alluding  to  Johnston’s 
$100,000 commitment, the governor explained that he would 
“like some separation between that and signing the bill.” 
    By  December,  Johnston  still  had  not  ponied  up  the 
$100,000  and  Governor  Blagojevich  still  had  not  signed  the 
’08 Act into law. In recorded conversations, the governor and 
Monk strategized about “how [Monk] [could] approach John 
Johnston to  get  the  donation of  one hundred  thousand dol‐
lars.” Monk made clear that Johnston was desperate to have 
the  Racing Act  renewal  signed  into  law.  He  told  the  gover‐
nor:  “Look,  I  want  to  go  to  [Johnston]  without  crossing  the 
No. 13‐2972                                                          5

line and say, give us the fuckin’ money … give us the money 
and one has nothing to do with the other. … But give us the 
fuckin’ money, because they’re losing 9,000 a day … for eve‐
ry day it’s not signed.” Monk then met with Johnston to de‐
liver a message, as he later recalled it, that “once [Johnston] 
made  the  contribution,  the  act  would  be  signed.”  Johnston 
asked  Monk:  “Do  you  want  me  to  make  some  of  the  pay‐
ment  now  and  some  of  the  payment  after  the  beginning  of 
the  year?”  Asked  whether  Johnston  ever  directly  promised 
to deliver the money, Monk later testified: “I think he did to 
me.” After the meeting, Monk called the governor to report 
that Johnston would soon pay up. 
    A few days later, federal authorities arrested Blagojevich. 
Despite  the  arrest,  Blagojevich  later  signed  the  ’08  Act  into 
law.  The  charging  documents  against  Blagojevich  alleged 
that  the  governor  had  linked  signage  of  the  ’08  Act  to  a 
commitment  to  donate  $100,000  in  discussions  with  an  un‐
named representative of the horseracing industry. Regarding 
that  charge,  Johnston  admitted,  “I  didn’t  know  if  anybody 
else  had  given  $100,000,  but  I  knew  I  did.”  (Despite  this 
statement,  Johnston  never  actually  delivered  the  money.) 
Johnston signed an immunity agreement which represented 
that he “may have information relevant to the [Blagojevich] 
investigation”  and  acknowledged  “that  such  information 
may  tend  to  incriminate  [himself].”  Later,  an  investigative 
report by the General Assembly found that Blagojevich trad‐
ed  state  action  for  campaign  contributions,  including  from 
“Race  Horse  Executive  1,”  later  revealed  to  be  Johnston,  in 
exchange for enactment of the ’08 Act. 
    The  appellants  here  are  Empress  Casino  Joliet  Corpora‐
tion,  Des  Plaines  Development  Limited  Partnership,  Holly‐
6                                                          No. 13‐2972 

wood  Casino‐Aurora,  Inc.,  and  Elgin  Riverboat  Resort‐
Riverboat  Casino  (the  Casinos).  They  are  all  Illinois  casinos 
taxed  under  the  ’06  and  ‘08  Acts.  Their  first  move  was  to 
challenge  the  validity  of  the Acts  in  state  court.  The  Illinois 
Supreme Court rejected their challenge to the ’06 Act under 
the state and federal constitutions. Empress Casino Joliet Corp. 
v. Giannoulias, 896 N.E.2d 277 (Ill. 2008), cert. denied 556 U.S. 
1281 (2009) (Empress I). Illinois courts later rejected a similar 
challenge  to  the  ’08  Act.  Empress  Casino  Joliet  Corp.  v.  Gian‐
noulias,  942  N.E.2d  783  (Ill.  App.  Ct.  2011),  app.  denied  949 
N.E.2d  1097  (Ill.  2011)  (Empress  II).  The  appellees  here—
horseracing  tracks  and  executives  that  benefitted  from  the 
’06 and ‘08 Acts (the Racetracks)—intervened and participat‐
ed in both state actions. 
    The  Casinos  then  filed  a  federal  RICO  suit  against  the 
Racetracks  and  former  Governor  Blagojevich  seeking  dam‐
ages and a constructive trust over the tax money received by 
the  Racetracks  under  the  ’06  and  ‘08  Acts.  A  panel  of  this 
court  held  that  legislative  immunity  barred  the  suit  against 
Blagojevich  but  that  the  Tax  Injunction  Act  permitted  the 
constructive  trust.  Empress  Casino  Joliet  Corp.  v.  Blagojevich, 
638  F.3d  519  (7th  Cir.  2011)  (Empress  III).  Sitting  en  banc,  we 
rejected the position that the panel had taken with regard to 
the Tax Injunction Act. Empress Casino Joliet Corp. v. Balmoral 
Racing Club, 651 F.3d at 726 (Empress IV). On remand, the dis‐
trict court granted summary judgment for the Racetracks on 
the  Casinos’  claims  of  a  conspiracy  to  exchange  campaign 
contributions for state action in violation of RICO, 18 U.S.C. 
§  1962(d).  The  district  court  found  that  the  Casinos  had  of‐
fered evidence from which a reasonable jury could find that 
there was a pattern of racketeering activity. It also found that 
a  jury  could  find  that  an  enterprise‐in‐fact,  consisting  of 
No. 13‐2972                                                            7

Governor Blagojevich, his associates, and various other par‐
ticipants,  existed.  The  court  concluded  that  there  was  suffi‐
cient evidence to support a jury finding that the defendants 
bribed Blagojevich to secure his signature on the ‘08 Act, but 
assumed,  without  deciding,  the  sufficiency  of  the  evidence 
relating to  the  ‘06 Act.  The court went on to  determine  that 
the  Casinos  could  not  show  that  the  alleged  bribes  proxi‐
mately  caused  their  injury.  The  only  element  on  which  the 
Casinos lost was therefore proximate cause. The Casinos ap‐
pealed to this court. 
                                   II 
     We  begin  with  the  Racetracks’  argument  that  the  results 
of  the  two  prior  state  actions  foreclose  the  Casinos’  claims 
under  the  claim  preclusion  branch  of  res  judicata.  We  apply 
the  same  preclusive  effect  to  a  state  court  judgment  as  the 
state court itself would apply. 28 U.S.C. § 1738; see Marrese v. 
Amer. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 380 (1985).  
     Under  Illinois  law,  “[f]or  the  doctrine  of  res  judicata  to 
apply, the following three requirements must be satisfied: (1) 
there was a final judgment on the merits rendered by a court 
of competent jurisdiction; (2) there is an identity of cause of 
action; and (3) there is an identity of parties or their privies.” 
River  Park,  Inc.  v.  City  of  Highland  Park,  703  N.E.2d  883,  889 
(Ill. 1998).  
   Res judicata does not bar the Casinos’ claims here because 
the  second  element  is  not  met:  this  action  does  not  present 
the  same  claim  under  the  transactional  test  Illinois  adopted 
in River  Park, id. at 893. In the first state action,  the Casinos 
asked the court “to determine the constitutionality of [the ’06 
Act],” and the Illinois Supreme Court held that “[the ’06 Act] 
8                                                        No. 13‐2972 

withst[ood]  the  constitutional  challenges  raised”  under  the 
state and federal constitutions. Empress I, 896 N.E.2d at 282. 
In the second state action, the Casinos “challeng[ed] the con‐
stitutionality of [the ’08 Act],” and the Illinois courts upheld 
the new law. Empress II, 942 N.E.2d at 786, 789. Indeed, this is 
not the first time we have been asked to consider the res judi‐
cata effects of the earlier litigation. We concluded before that 
“the  claims  …  in  the  two  [state]  suits  are  materially  differ‐
ent”  than  those  involved  here,  see  Empress  III,  638  F.3d  at 
537,  and  we  adhere  to  that  assessment.  (This  conclusion 
makes it unnecessary for us to decide whether the cases in‐
volve  the  same  parties.)  The  two  state  actions  were  facial 
challenges  to  the  validity  of  the  Racing  Acts.  Neither  state 
action  considered  the  question  at  issue  here:  whether  the 
Racetracks are liable to the Casinos for bribing the governor 
to sign the ’06 and ‘08 Acts. 
                                  III 
     The circumstances surrounding the enactment of the two 
Acts differ significantly, and so we analyze them separately. 
We conclude that the Casinos failed to present sufficient evi‐
dence with respect to their allegations about the ’06 Act. The 
’08 Act is another matter. For it, the Casinos presented suffi‐
cient  evidence  on  proximate  cause  to  withstand  summary 
judgment. As  we  noted  earlier,  we  naturally  are  not  vouch‐
ing for any of the facts on which we rely here; instead, as re‐
quired,  we  are  reviewing  the  district  court’s  grant  of  sum‐
mary judgment de novo and viewing all facts and reasonable 
inferences in the light most favorable to the nonmoving par‐
ty.  Shaffer  v.  Amer.  Med.  Ass’n,  662  F.3d  439,  442  (7th  Cir. 
2011). 
No. 13‐2972                                                           9

    The ’06 Act.—We begin with the allegation that the Race‐
tracks  bribed  Governor  Blagojevich  to  push  the  ‘06  Act 
through  the  state  legislature.  Even  if  a  RICO  suit  could  be 
based on such an allegation (a questionable proposition), the 
Casinos  have  not  presented  sufficient  evidence  to  permit  a 
trier of fact to find that Governor Blagojevich caused the leg‐
islature to pass the ’06 Act. 
   RICO’s private civil remedy provision states: 
       Any person injured in his business or property 
       by  reason of  a  violation  of  section  1962  of this 
       chapter  may  sue  therefor  …  and  shall  recover 
       threefold the damages he sustains and the cost 
       of  the  suit,  including  a  reasonable  attorney’s 
       fee … . 
18 U.S.C. § 1964(c). Prohibited activities under RICO include 
the “conduct of [an] enterprise’s affairs through a pattern of 
racketeering  activity,”  18  U.S.C.  §  1962(c),  as  well  as  a  con‐
spiracy to do the same, id. § 1962(d). To state a claim under 
this  provision,  the  plaintiff  must  allege  that  “an  injury  to 
[his]  business  or  property  result[ed]  from  the  underlying 
acts  of  racketeering.”  Haroco,  Inc.  v.  Amer.  Nat’l  B&T  Co.  of 
Chi., 747 F.2d 384, 398 (7th Cir. 1984). Under RICO, the plain‐
tiff “can only recover to the extent that [] he has been injured 
in  his  business  or  property  by  the  conduct  constituting  the 
violation.” Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 496 
(1985). Bribery of government officials is one offense that can 
serve as a predicate for a RICO violation. 18 U.S.C. § 1961(1); 
see also Salinas v. United States, 522 U.S. 52, 62–66 (1997). 
   RICO borrows the doctrine of proximate cause from anti‐
trust law. Holmes v. Sec. Inv. Prot. Corp., 503 U.S. 258, 267–68 
10                                                     No. 13‐2972 

(1992). In both the antitrust and RICO contexts, “the focus is 
on  the  directness  of  the  relationship  between  the  [defend‐
ant’s alleged] conduct and the harm.” Hemi Grp., LLC v. City 
of New York, N.Y., 559 U.S. 1, 12 (2010); see also Anza v. Ideal 
Steel  Supply  Corp.,  547  U.S.  451,  461  (2006)  (“[T]he  central 
question [to] ask is whether the alleged violation led directly 
to the plaintiff’s injuries.”); Holmes, 503 U.S. at 268 (RICO re‐
quires “some direct relation between the injury asserted and 
the  injurious  conduct  alleged”).  As  the  Supreme  Court  has 
explained: 
       ‘[P]roximate cause’ [serves] to label generically 
       the  judicial  tools  used  to  limit  a  person’s  re‐
       sponsibility  for  the  consequences  of  that  per‐
       son’s  own  acts,  with  a  particular  emphasis  on 
       the  demand  for  some  direct  relation  between 
       the  injury  asserted  and  the  injurious  conduct 
       alleged. The direct‐relation requirement avoids 
       the  difficulties  associated  with  attempting  to 
       ascertain  the  amount  of  a  plaintiff’s  damages 
       attributable  to  the  violation,  as  distinct  from 
       other, independent factors … . 
Bridge v. Phx. Bond & Indem. Co., 553 U.S. 639, 654 (2008). 
    The Casinos have not pointed to evidence that would al‐
low  a  factfinder  to  conclude  that  the  Racetracks’  alleged 
bribery scheme caused the legislature to pass the ’06 Act. To 
begin with, the Casinos make no allegation and have no evi‐
dence that  the Racetracks  ever bribed or attempted to bribe 
state  legislators.  Nor  do  the  Casinos  point  to  evidence  that 
the  governor  agreed  to  exert  improper  influence  over  state 
legislators in order to win their support of the ’06 Act in ex‐
change  for  a  bribe.  See  McCutcheon  v.  Fed.  Election  Comm’n, 
No. 13‐2972                                                         11

134 S. Ct. 1434, 1450 (2014) (“[W]hile preventing corruption 
or its appearance is a legitimate objective, Congress may tar‐
get only a specific type of corruption—’quid pro quo’ corrup‐
tion.”).  In  fact,  every  legislator  who  was  deposed  testified 
that  the  governor  had  not  attempted  to  induce  his  vote  on 
the ’06 Act. 
     A careful look at the record also reveals that the Casinos’ 
suggestion that the governor threatened to withhold funding 
to various legislators’ districts is unsubstantiated, but to the 
extent  this  was  more  simple  logrolling,  it  falls  short  of  evi‐
dence that could support a RICO claim. The Casinos refer us 
to  several  exhibits  that  purportedly  show  that  “Blagojevich 
or his staff link[ed] changed votes on the [‘06] Act to capital 
expenditures  like  highway  spending  in  the  representatives’ 
districts.”  But  this  is  an  exaggeration  of  the  record.  Repre‐
sentative  Phelps,  for  example,  when  asked  whether  it  was 
possible that Governor Blagojevich had called him to discuss 
the  3%  fee,  claimed  not  to  remember.  At  the  same  time, 
when asked if it was possible that the topic came up and he 
just did not recall, he answered “no” and said that he would 
have  remembered  something  like  that.  Representative 
D’Amico  flatly  denied  that  the  governor  raised  the  issue  of 
the 3% fee in a phone call about a different bill. Representa‐
tive  Giles’s  testimony  was  the  same.  Other  exhibits  refer‐
enced by the Casinos contain nothing but inadmissible hear‐
say on the point. See Ex. 85 (declaration of Maddox); Ex. 86 
(email  from  Maddox)  (“Brandon  Phelps  said  …”);  Ex.  87 
(email  from  Satz  based  on  reports  he  heard);  Ex.  88  (emails 
from James Morphew) (“Hassert told me this morning … “). 
Finally, an admissible email from one of the defendants says 
nothing about the governor’s linkage of the ’06 Act to high‐
way  spending  or  any  other  improper  exertion  of  influence. 
12                                                        No. 13‐2972 

See  Ex.  89  (email  from  Tim  Carey,  president  of  Hawthorne 
Race  Course)  (“[T]he  fact  that  the  Gov  was  working  the 
phones for us was a great sign that this could make it to his 
desk.”). 
    The  fact  that  the  bill  failed  to  garner  a  majority  on  the 
first  few  votes  does  not  suffice  to  raise  a  genuine  issue  of 
material fact. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 
250–52  (1986).  Numerous  reasons,  including  the  change  to 
the bill restricting its application to the highest‐earning casi‐
nos or just the usual give‐and‐take of legislative lawmaking, 
might explain the change in outcome.  
    The  Casinos  also  point  to  statements  on  the  floor  of  the 
General  Assembly  and  in  various  media  reports,  but  these 
statements  are  not  admissible  to  prove  the  matters  asserted 
therein.  See  FED.  R.  EVID.  801(c),  802.  Even  if  they  were  ad‐
missible, they show very little; the fact that the governor met 
with  unnamed  legislators  during  the  months‐long  period 
when  the  bill  was  under  consideration  does  not  show  any‐
thing untoward. We do not know which legislators met with 
the  governor,  nor  what  was  discussed.  The  worst  comment 
the Casinos identify is Rep. Hassert’s obviously inadmissible 
statement that it  was his “understanding  … [that] promises 
[were] made to support this bill.” Not only is that comment 
an  out‐of‐court  statement  offered  to  prove  the  truth  of  the 
matter  asserted;  the  underlying  sentiment  is  not  based  on 
personal  knowledge.  See  FED.  R.  EVID.  805.  Worse,  we  have 
no idea what promises he was talking about. If the promise 
referred  to  support  for  re‐election,  or  a  commitment  to  co‐
sponsor a bill, without any taint of bribery, nothing would be 
wrong. 
No. 13‐2972                                                       13

    We  accept  for  present  purposes  that,  in  an  appropriate 
case, a “finding that bribery of a [government official] prox‐
imately caused a  plaintiff’s injury  can  [] rest on  evidence  of 
that  individual’s  influence  over  the  proceedings.”  Bieter  Co. 
v. Blomquist, 987 F.2d 1319, 1327 (8th Cir. 1993). But that prin‐
ciple  does  not  apply  to  the  ’06 Act.  The  record  contains  no 
admissible evidence that Governor Blagojevich unduly pres‐
sured members of the legislature to support the ’06 Act. Nor 
is there competent evidence that would permit an inference 
that any identifiable group of legislators “voted as a bloc” at 
the  governor’s  behest.  No  legislator  was  bribed.  It  takes 
more  than  the  Casinos  have  shown  here  to  support  their 
proposed conclusion that the workings of an entire state leg‐
islature were coopted by the bribery of one official.  
     The work of state legislatures lies at the heart of the “Re‐
publican  Form  of  Government”  that  the  Constitution  man‐
dates. U.S. CONST. art. IV, § 4; see also THE FEDERALIST No. 51 
(James Madison) (“In republican government, the legislative 
authority  necessarily  predominates.”).  The  evidence  would 
have  to  be  extraordinary  to  conclude  that  one  corrupt  offi‐
cial, whether the governor or anyone else, had hijacked this 
foundational institution of state sovereignty. And even if the 
evidence were strong, the cure may not lie in civil litigation 
in the courts. See Fletcher v. Peck, 10 U.S. 87, 131 (1810) (“[A] 
court, sitting as a court of law, cannot sustain a suit brought 
by one individual against another founded on the allegation 
that the act is a nullity, in consequence of the impure motives 
which  influenced  certain  members  of  the  legislature  which 
passed  the  law.”).  We  do  not  need  to  explore  the  outer 
boundaries  of  the  Fletcher  holding  here,  because  this  record 
is  devoid  of  admissible  evidence  that  the  governor  exerted 
undue  influence  on  legislators  as  they  considered  the  ’06 
14                                                       No. 13‐2972 

Act. The Casinos’ case must fail insofar as it rests on that epi‐
sode. 
     Evidence is similarly lacking to support a finding that the 
Racetracks  bribed  Governor  Blagojevich  to  sign  the  ’06  Act 
into  law.  The  Casinos  point  to  a  meeting  between  Johnston 
and Blagojevich’s aide Chris Kelly in 2006 while the Act was 
stalled in  the legislature.  But they provide no evidence that 
Johnston  offered  Kelly  a  bribe  in  exchange  for  Governor 
Blagojevich’s signature during that meeting. The letter from 
the Racetracks to Blagojevich after the ’06 Act passed merely 
thanked  him  for  his  support;  it  did  not  suggest  that  Blago‐
jevich had agreed to sign the bill in exchange for a bribe. The 
fact  that  the  Racetracks  later  made  campaign  contributions 
cannot,  without  more,  support  liability  for  acts  of  political 
corruption. To hold illegal an official’s support of legislation 
furthering  the  interests  of  some  constituents  shortly  before 
or  after  campaign  contributions  are  solicited  and  received 
“would open to prosecution not only conduct that has long 
been thought to be well within the law but also conduct that 
in  a  very  real  sense  is  unavoidable  so  long  as  election  cam‐
paigns  are  financed  by  private  contributions  or  expendi‐
tures, as they have been from the beginning of the Nation.” 
See McCormick v. United States, 500 U.S. 257, 272 (1991). 
    Because the evidence the Casinos presented in opposition 
to summary judgment with respect to the ’06 Act would not 
permit  a  trier  of fact to  rule in  their favor,  the district court 
properly  granted  summary  judgment  for  the  Racetracks  on 
these claims. 
     The ’08 Act.—The circumstances surrounding the ’08 Act 
are  another  matter. As  with  the  ’06 Act,  the  record  contains 
little evidence to show that the Governor’s influence caused 
No. 13‐2972                                                         15

the legislature to pass the ’08 Act. But that is not all that the 
Casinos  alleged.  They  also  asserted  that  the  Racetracks  and 
the  governor  agreed  to  a  quid  pro  quo:  in  exchange  for  the 
governor’s signature on the ’08 Act, the Racetracks promised 
to give $100,000 to his campaign fund. 
    The summary judgment record contains considerable ev‐
idence  that,  if  credited,  would  support  the  allegation  of  a 
quid  pro  quo  between  the  Racetracks  and  Governor  Blago‐
jevich.  When  Blagojevich  did  not  immediately  sign  the  ’08 
Act  into  law,  Racetracks  executive  Johnston  stated  to  a  col‐
league in an email: “We are going to have to put a stronger 
bit  in  his  mouth!?!”  Johnston  complained  to  Blagojevich’s 
chief  of  staff  Monk  that  the  delays  in  signing  the  bill  were 
costing Johnston $9,000 per day. A factfinder could conclude 
that Blagojevich was talking about Johnston’s commitment to 
pay  $100,000  when  he  informed  Monk  that  he  would  “like 
some separation between that and signing the bill.” After the 
FBI recorded Monk and Blagojevich scheming about getting 
Johnston to pay, Monk met with Johnston and, according to 
Monk,  delivered  the  message  that  the  bill  would  not  be 
signed  until  he  paid.  According  to  Monk,  Johnston  coun‐
tered  with  an  offer  to  pay  half  the  money  at  once  and  half 
later. Monk called Blagojevich immediately after the meeting 
with Johnston to report his belief that Johnston would soon 
pay. After learning of the criminal allegation that Blagojevich 
threatened  not  to  sign  the  ’08  Act  bill  unless  he  was  paid 
$100,000  by  someone  in  the  horseracing  industry,  Johnston 
admitted, “I didn’t know if anybody else had given 100,000, 
but  I  knew  I  did.”  Finally,  Johnston  signed  an  immunity 
agreement  in  which  he  acknowledged  that  he  had  infor‐
mation  that  “may  tend  to  incriminate”  him.  From  this  and 
other  evidence  in  the  record,  a  reasonable  juror  could  con‐
16                                                         No. 13‐2972 

clude  that  the  Racetracks  agreed  to  pay  $100,000  to  Blago‐
jevich’s campaign fund in return for his signature on the ’08 
Act. 
     Blagojevich’s  signature  on  the  bill  caused  the  ’08  Act  to 
become  law.  Under  Illinois  law,  bills  passed  by  the  General 
Assembly must be presented to the governor within 30 days. 
ILL.  CONST., art. IV, § 9(a). “If the Governor approves the bill, 
he shall sign it and it shall become law.” Id. “If the Governor 
does not approve the bill, he shall veto it by returning it with 
his objections to the house in which it originated.” Id. § 9(b). 
If  the  factfinder  believes  the  evidence  supporting  the  Casi‐
nos’ allegations, it could conclude that the bill was presented 
to the governor and he signed it in exchange for a lucrative 
campaign  contribution.  Unlike  the  allegation  that  the  Race‐
tracks bribed the governor to persuade the 150‐member leg‐
islature  to  enact  the  bill,  the  ’08 Act  became  law  as  a  direct 
result of the alleged agreement to trade money for one per‐
son’s action—the governor’s signature. A jury could find that 
the causal chain between the Racetracks’ bribe and the gov‐
ernor’s signing of the bill was not broken by any intervening 
acts  of  third  parties.  Cf.  Hemi  Group,  559  U.S.  at  11  (“[T]he 
City’s  harm  was  directly  caused  by  the  customers,  not 
Hemi.”);  id.  at  25  (Breyer,  J.,  dissenting)  (taking  issue  with 
the  majority’s  suggestion  that  “the  intervening  voluntary 
acts of third parties … cut[] the causal chain”). Only the gov‐
ernor had authority to sign the bill into law, and he did so. 
    It does not matter that the ’08 Act passed the legislature 
by  veto‐proof  majorities.  See  ILL.  CONST.,  art.  IV,  § 9(c).  It 
cannot  be  assumed  that  a  veto‐proof  majority  will  hold  in 
the face of an executive veto. See, e.g., McGrath, Rogowski, & 
Ryan, Gubernatorial Veto Powers and the Size of Legislative Coa‐
No. 13‐2972                                                         17

litions  (Dec.  11,  2013)  (S.  Pol.  Sci.  Ass’n), 
https://pages.wustl.edu/files/pages/imce/rogowski/mrr‐
coalitions‐nov13.pdf (demonstrating how the threat of a veto 
affects  legislative  coalitions  and  influences  policymaking); 
Steven Dennis & Emma Dumain, ROLL  CALL, “The 39 House 
Democrats  Who  Defied  Obama’s  Veto  Threat,”  (Nov.  15, 
2013),  http://blogs.rollcall.com/218/the‐39‐house‐democrats‐
who‐defied‐obamas‐veto‐threat/  (last  visited  August  15, 
2014).  Many  legislators,  especially  those  in  the  governor’s 
party, may hesitate to override a veto even if they originally 
voted  for  the  bill.  That  the  ‘08  Act  cleared  the  General  As‐
sembly  by  a  veto‐proof  majority  does  not  erase  the  signifi‐
cance  of  the  governor’s  signature.  If  it  did,  it  would  be  un‐
necessary  to  obtain  the  governor’s  signature  on  a  bill  that 
passed by veto‐proof majorities. 
     Nor  does  it  matter  that  the  bill  would  have  become  law 
even if Governor Blagojevich had neither signed nor vetoed 
it. See ILL. CONST., art. IV, § 9(b) (“Any bill not so returned by 
the Governor within 60 calendar days after it is presented to 
him shall become law.”). RICO claims sound in tort. See Beck 
v.  Prupis,  529  U.S.  494,  501–06  (2000)  (discussing  historical 
relationship  between  tort  and  RICO  claims  and  explaining 
that “Congress meant to incorporate common‐law principles 
when it adopted RICO”); Anza, 547 U.S. at 466–67 (Thomas, 
J., concurring  in  part  and  dissenting  in  part)  (applying cau‐
sation  and  damages  principles  from  RESTATEMENT  (SECOND) 
OF  TORTS  (1977)  to  analysis  of  RICO  claims).  The  alleged 
bribery  here  was  an  intentional  tort.  Like  an  arsonist  who 
burns down  a cabin the day before a natural  forest fire,  the 
Racetracks may be “jointly and severally liable for any indi‐
visible injury legally caused by [their] tortious conduct,” re‐
18                                                        No. 13‐2972 

gardless  of  innocent  alternative  causes.  See  RESTATEMENT 
(THIRD) OF TORTS: APPORTIONMENT LIABILITY § 12 (2000). 
    That  brings  us  to  the  heart  of  the  matter:  Was  the  Race‐
tracks’  alleged  agreement  to  bribe  the  governor  to  sign  the 
’08 Act sufficiently immediate to serve as a legal cause of the 
Casinos’ injuries for purposes of RICO? The focus of the in‐
quiry  is  the  directness  of  the  injury  resulting  from  the  de‐
fendants’ conduct. The Supreme Court has spoken to RICO’s 
proximate‐cause  requirement  on  several  occasions,  and  so 
we begin with a look at its guidance. 
     In Anza, the plaintiff alleged that the defendant, its busi‐
ness competitor, defrauded the State of New York by failing 
to charge certain sales taxes. 547 U.S. at 454–55. As a result, 
the defendant was able to offer lower prices than the plain‐
tiff;  those  prices  had  the  foreseeable  effect  of  hurting  the 
plaintiff’s business. The Court held, however, that the “direct 
victim  of  [the  defendant’s]  conduct  [was]  the  State  of  New 
York,”  not  the  plaintiff.  Id.  at  458.  The  cause  of  plaintiff’s 
harm  was  “a  set  of  actions  (offering  lower  prices)  entirely 
distinct  from  the  alleged  RICO  violation  (defrauding  the 
State).” Id. The plaintiff’s theory in Anza failed because it re‐
quired  a  multi‐step  analysis:  from  the  defendants’  under‐
payment  of  taxes,  to  their  reduced  prices,  to  the  plaintiff’s 
loss of sales. The defendants’ misconduct—underpayment of 
taxes—did not by itself harm the plaintiffs. That fact, in light 
of “the general tendency of the law, in regard to damages …, 
not  to  go  beyond  the  first  step,”  Hemi  Grp.,  559  U.S.  at  10, 
quoting S. Pac. Co. v. Darnell‐Taenzer Lumber Co., 245 U.S. 531, 
533 (1918) (Holmes, J.), doomed the plaintiff’s case. The case 
before us, by contrast, exemplifies direct effect. The object of 
the  conspiracy  was  to  bring  the  ’08  Act  into  effect  in  ex‐
No. 13‐2972                                                            19

change  for  a  cash  bribe;  the Act  harmed  the  Casinos  to  the 
tune of 3% of their revenue. The Casinos thus sat in the cen‐
ter of the target of the conspiracy. 
    Hemi Group offers another example of an effect that is too 
indirect.  There,  the  plaintiff  City  alleged  that  the  defendant 
fraudulently avoided filing certain tax reports with the State 
regarding cigarette sales. 559 U.S. at 4. The City used the re‐
ports to assess back sales taxes against cigarette buyers, and 
so the defendant’s fraud against the State ultimately allowed 
some  buyers  to  avoid  paying  taxes  they  owed  the  City. 
“[T]he  conduct  directly  responsible  for  the  City’s  harm  was 
the customer’s failure to pay their taxes,” not the defendant’s 
failure to file reports. Id. at 11. Thus, as in Anza, “the conduct 
directly causing the harm was distinct from the conduct giv‐
ing  rise  to  the  fraud.”  Id.  Both  Anza  and  Hemi  Group  stand 
for  the  same  general  proposition:  only  persons  injured  di‐
rectly  by  the  defendant’s  misconduct  may  recover  under 
RICO. 
     Until  the  Supreme  Court’s  decision  in  Lexmark  Interna‐
tional,  Inc.  v.  Static  Control  Components,  Inc.,  134  S.  Ct.  1377 
(2014),  parties  usually  discussed  this  kind  of  limitation  un‐
der the rubric of statutory standing. In Lexmark, however, the 
Supreme  Court  disapproved  of  the  idea  of  “prudential” 
standing.  Properly  understood,  the  Court  said,  whether  a 
plaintiff may sue “is an issue that requires us to determine, 
using traditional tools of statutory interpretation, whether a 
legislatively conferred cause of action encompasses a partic‐
ular  plaintiff’s  claim.”  134  S.  Ct.  at  1387.  The  Court  had  al‐
ready held in Holmes that Congress did not mean “to  allow 
all  factually  injured  plaintiffs  to  recover”  under  RICO.  503 
U.S.  at  266.  But  in  Bridge,  the  Court  was  equally  clear  that 
20                                                      No. 13‐2972 

extra‐statutory restrictions on the right to sue have no place. 
553 U.S. at 648. It therefore rejected a rule of first‐party reli‐
ance that could be found nowhere in the statute. 
     We see nothing in RICO, as the Supreme Court has inter‐
preted  it,  that  would  bar  the  Casinos  from  pursuing  their 
claim with respect to the ’08 Act. There was no more directly 
injured party standing between the Casinos and the alleged 
wrongdoer,  and  thus  no  one  else  to  whom  they  could  look 
for relief; their injuries were not derivative. The money they 
paid pursuant to the ’08 Act did not compensate the State of 
Illinois for any losses to the state. Rather, the Casinos them‐
selves suffered the only injury resulting from the Racetracks’ 
alleged conspiracy to enact the ’08 statute. 
     The  Casinos  do  not  occupy  the  role  of  disgruntled  tax‐
payer here. That, too, would pose a problem for them, as Ill. 
ex  rel.  Ryan  v.  Brown,  227  F.3d  1042  (7th  Cir.  2000),  demon‐
strates.  There  we  rejected  the  plaintiffs’  allegation  that  the 
defendant  bribed  the  state  treasurer  in  exchange  for  large 
deposits of state money. Plaintiffs, acting only in their capac‐
ity as ordinary  Illinois taxpayers, sued to  recover  the state’s 
losses.  But  they  had  “suffered  only  in  the  general  way  that 
all taxpayers suffer when the state is victimized by dishones‐
ty.” Id. at 1045. Only  “the State  of Illinois  itself  was directly 
injured by the misdirection of its funds into … the pockets of 
miscreants.”  Id.  Therefore,  we  held,  the  “State  [was]  the 
proper party to be suing, not the plaintiffs.” Id. at 1046. 
    Here,  the  general  limitation  on  taxpayer  standing  found 
in Article III does not apply. The Casinos do not “challenge 
laws  of  general  application  where  their  own  injur[ies]  [are] 
not distinct from that suffered in general by other taxpayers 
or citizens.” See Hein v. Freedom from Religion Found., Inc., 551 
No. 13‐2972                                                            21

U.S. 587, 598 (2007), quoting ASARCO, Inc. v. Kadish, 490 U.S. 
605, 613 (1989) (Kennedy, J.). The ’08 Act taxed only five enti‐
ties in the entire state. Other taxpayers and citizens were un‐
affected.  Moreover,  the  Casinos  are  not  challenging  the  tax 
itself  in  this  litigation,  having  lost  earlier  efforts  pursuing 
that theory. Rather, they seek damages from a private party 
for  an  alleged  conspiracy  to  use  the  power  of  state  govern‐
ment to take money from them. Their injury is easily meas‐
ured,  and  it  is  directly  traceable  to  the  Racetracks’  alleged 
conduct (bribing the governor to sign the ’08 Act) and reme‐
diable by this court. See Lujan v. Defenders of Wildlife, 504 U.S. 
555,  560–61  (1992).  They  thus  face  no  standing  barrier  to 
their lawsuit under Article III. 
     In  closing,  we  stress  that  the  only  RICO  element  we  are 
deciding is the issue of proximate cause. To sustain their sec‐
tion  1962(d)  conspiracy  claim,  the  Casinos  must  ultimately 
show “that (1) the defendant[s] agreed to maintain an inter‐
est  in  or  control  of  an  enterprise  or  to  participate  in  the  af‐
fairs of an enterprise through a pattern of racketeering activ‐
ity,  and  (2)  the  defendant[s]  further  agreed  that  someone 
would  commit  at  least  two  predicate  acts  to  accomplish 
these  goals.”  DeGuelle  v.  Camilli,  664  F.3d  192,  204  (7th  Cir. 
2011)  (internal  quotation  marks  omitted);  see  also  Roger 
Whitmore’s  Auto.  Servs.,  Inc.  v.  Lake  Cnty.,  Ill.,  424  F.3d  659, 
674 (7th Cir. 2005); Brouwer v. Raffensperger, Hughes & Co., 199 
F.3d 961, 964 (7th Cir. 2000). We recognize that our rejection 
of the Casinos’ claims based on the ’06 Act may have an im‐
pact  on  their  ability  to  show  that  the  defendants  agreed  to 
the  commission  of  two  predicate  acts,  see  Brouwer,  199  F.3d 
at 964, or that the defendants “knowingly agreed to perform 
services of a kind [to] facilitate the activities of those … op‐
erating the enterprise in an illegal manner,” id. at 967. We are 
22                                                     No. 13‐2972 

reluctant to delve into  those issues  without a proper adver‐
sary presentation. Instead, because the evaluation of the case 
as  a  whole  may  be  affected  by  our  decision  on  proximate 
cause, we confirm that the district court is free on remand to 
revisit  its  decisions  on  the  other  RICO  elements  should  the 
parties choose to revisit them in light of this opinion. 
                                 IV 
    If  the  Casinos  are  correct,  the  Racetracks  agreed  to  pay 
Governor Blagojevich $100,000 in exchange for his signature 
on the ’08 Act. The direct and immediate consequence of that 
illegal  agreement  was  to  deprive  the  Casinos  of  3%  of  their 
annual revenue. There is “a direct relation between the inju‐
ry  asserted  and  the  injurious  conduct  alleged.”  See  Bridge, 
553  U.S.  at  654–55.  Accordingly,  we  REVERSE  the  district 
court’s grant of summary judgment insofar as it relates to the 
signing  of  the  ’08  Act  and  REMAND  for  further  proceedings 
consistent with this opinion.